                          United States District Court
                                    for the
                          Southern District of Florida


United States of America,              )
Plaintiff,                             )
                                       )
                                         Criminal Case No. 12-60175-CR-
v.                                     )
                                         Scola
                                       )
Kevin Bradford Bryant,                 )
Defendant.                             )
      Order Granting Defendant’s Petition for Judicial Recommendation

       This matter is before the Court upon Defendant Kevin Bryant’s
(“Defendant”) Petition for Judicial Recommendation concerning the duration of
his placement in a Residential Re-entry Center or Halfway House (collectively,
“RRC”). (ECF Nos. 348, 349, 351.) The United States of America (“Government”)
responded in opposition to the Defendant’s petition. (ECF No. 352.) The Court
has reviewed the petition, all supporting and opposing submissions, the record
in the case, and is otherwise fully advised. For the reasons discussed below, the
Defendant’s petition is granted, and the Court recommends that the Bureau of
Prisons (“BOP”) place the Defendant in an RRC for the maximum allowable time
up to twelve months.
 I.    Background

       On July 23, 2013, this Court sentenced the Defendant to a statutory
minimum term of 120 months’ imprisonment pursuant to his guilty plea to
conspiracy to import five kilograms or more of cocaine in violation of 21 U.S.C.
§ 963. (ECF No. 228.) In its Judgment, the Court recommended to the BOP that
the Defendant be designated to a facility that offers a 500-hour Residential Drug
Abuse Program (“RDAP”). (Id.) The Defendant is currently serving his sentence
at a minimum-security federal prison camp in Miami, Florida, and is scheduled
for release on March 1, 2021. On or about November 20, 2019, the BOP approved
the Defendant for a 180-day placement in an RRC. (ECF No. 352.) Based on his
“effort to better himself” in preparation for his reentry into the community, the
Defendant now petitions this Court for a recommendation that the BOP afford
him the 12-month maximum placement in an RRC prior to the end of his
sentence. (ECF No. 348 at 2.)
II.   Legal Standard

   The BOP has the statutory authority to designate the place of a defendant’s
imprisonment. 18 U.S.C. § 3621(b). Further, the Second Chance Act of 2007
provides that,

      The Director of the [BOP] shall, to the extent practicable, ensure that
      a prisoner serving a term of imprisonment spends a portion of the
      final months of that term (not to exceed 12 months), under
      conditions that will afford that prisoner a reasonable opportunity to
      adjust to and prepare for the reentry of that prisoner into the
      community. Such conditions may include a community correctional
      facility.

18 U.S.C. § 3624(c)(1); 28 C.F.R. § 570.20(a) (providing that “community
correctional facility” includes “residential re-entry centers”). Section 3624(c)
directs the BOP to place a prisoner preparing to reenter civilian life in an RRC
based on an individualized determination and for a “sufficient duration to
provide the greatest likelihood of successful reintegration into the community.”
18 U.S.C. § 3624(c)(6).
       In order to make this individualized determination, the Second Chance Act
requires BOP staff to review inmates for RRC placement 17 to 19 months before
their projected release date and to consider the following five factors set forth in
18 U.S.C. § 3621(b): (1) the resources of the facility contemplated; (2) the nature
and circumstances of the offense; (3) the history and characteristics of the
prisoner; (4) any statement by the court that imposed the sentence (concerning
the purposes for which the sentence to imprisonment was determined to be
warranted, or recommending a type of penal or correctional facility as
appropriate); and (5) any pertinent policy statement issued by the Sentencing
Commission. See 18 U.S.C. § 3621(b)(1)-(5).
       Ultimately, “[i]t is within the discretion of the BOP whether to place a
prisoner in an RRC, and if so, for how long.” Bromfield v. Dobbs, No. 18-CV-
22618, 2019 WL 404048, at *5 (S.D. Fla. Jan. 16, 2019) (Reid, Mag. J.) (citation
omitted), report and recommendation adopted, No. 18-CV-22618, 2019 WL
399899 (S.D. Fla. Jan. 31, 2019) (Scola, J.). The Court underscores that while it
may make a recommendation as to the appropriate correctional facility, “a
district court’s recommendation to the [BOP] is just that—a recommendation.”
U.S. v. Phillips, No. 13-CR-80230, 2019 WL 4926175, at *2 (S.D. Fla. Oct. 7,
2019) (Bloom, J.) (quoting U.S. v. Ceballos, 671 F.3d 852, 856 (9th Cir. 2011)).
Indeed, the advisory nature of such a recommendation is codified into law. See
18 U.S.C. § 3621(b) (providing that a recommendation “by a sentencing court
that a convicted person serve a term of imprisonment in a community corrections
facility shall have no binding effect on the authority of the [BOP] . . . to determine
or change the place of imprisonment of that person”).
III.   Discussion
       In this case, the BOP considered all five factors under Section 3621and
decided to place the Defendant in an RRC for six months. (ECF No. 351 at 6.)
However, the Court was petitioned to make a recommendation only after the BOP
had already made its decision. Accordingly, as to the fourth factor, the BOP noted
that “[t]he court did not make any statements . . . .” (Id.) The Defendant now
requests that the Court provide for the BOP’s consideration a recommendation
that he be placed in an RRC for 12 months based on his rehabilitative efforts.
       The Government opposes the petition on two grounds. First, the
Government argues that to the extent the Defendant requests a recommendation
for placement in an RRC, the petition is moot because the BOP has already
granted him placement in an RRC. (ECF No. 352.) This argument is
unpersuasive. The parties do not dispute that the BOP approved the Defendant
for a 180-day placement in an RRC, and the Defendant plainly is not petitioning
for a recommendation that he be placed in an RRC. Rather, the Defendant is
requesting that the Court make a recommendation as to the length of time that
he should be placed in an RRC.
       The Government’s second argument is that if the Defendant’s “complaint
is that he is dissatisfied with the length of time that BOP has decided to place
him in an RRC (180 days instead of a year), [the Defendant] would have to seek
habeas relief under 28 U.S.C. § 2241 to obtain judicial review of the BOP’s
decision.” (Id. at 2 (citation omitted).) Moreover, according to the Government’s
argument, the petition cannot be construed as a motion for habeas relief because
the Defendant has not exhausted all administrative remedies. (Id.)
       The Court rejects the Government’s second argument. Defendants need
not seek habeas relief in order for a court to exercise its authority to make a non-
binding recommendation under 18 U.S.C. § 3621(b). The Defendant does not
argue that the BOP made its RRC placement decision in an unconstitutional or
unlawful manner. He merely identifies the five Section 3621(b) factors that the
BOP must consider, one of which is a recommendation from the sentencing
court, and he now petitions this Court to make such a recommendation. A
majority of district court decisions reviewed by this Court have made such
recommendations post-sentencing. See, e.g., U.S. v. Phillips, 13-cr-80230 (S.D.
Fla. Oct. 7, 2019) (Bloom, J.); U.S. v. Mighty, 18-cr-60145 (S.D. Fla. June 5,
2019) (Bloom, J.) (same); U.S. v. Hoffman, 15-cr-00234 (E.D. Cal. Dec. 19, 2018)
(same); U.S. v. Ferguson, 16-cr-00707 (D.S.C. Oct. 19, 2018) (same).
       To the extent the Government argues that the Court cannot make a
recommendation now that the BOP has already made a placement decision, the
Court disagrees. Section 3621(b) contains no temporal restriction regarding
when a Court may make the RRC placement recommendation contemplated by
the Second Chance Act. See 18 U.S.C. § 3621(b) (requiring the BOP to consider
“any statement by the court that imposed the sentence”) (emphasis added); id.
(“Any order, recommendation, or request by a sentencing court that a convicted
person serve a term of imprisonment in a community corrections facility shall
have no binding effect on the authority of the [BOP] under this section to
determine or change the place of imprisonment of that person.”) (emphasis
added); see also Ali v. Fed. Bureau of Prisons, 552 U.S. 214, 219 (2008) (“[T]he
expansive word ‘any’ and the absence of restrictive language left ‘no basis in the
text for limiting’ the phrase ‘any other term of imprisonment’ to federal
sentences.”) (citation omitted).
       This Court has previously addressed a situation in which the BOP made
an RRC placement decision upon consideration of the five Section 3621(b) factors
and later revised its placement decision based on a change in one of those
factors. In Bromfield v. Dobbs, the petitioner sought habeas relief after the BOP
reduced his RRC placement from a 180-day period down to only 137 days. No.
18-CV-22618, 2019 WL 404048, at *5 (S.D. Fla. Jan. 16, 2019) (Reid, Mag. J.)
(citation omitted), report and recommendation adopted, No. 18-CV-22618, 2019
WL 399899 (S.D. Fla. Jan. 31, 2019) (Scola, J.). After the BOP decided to place
the petitioner in an RRC for 180 days, it reconsidered its decision “due to
insufficient resources to support a longer placement.” 2019 WL 404048, at *2.
Thus, in Bromfield, the BOP reconsidered a Section 3621(b) factor in light of
changed circumstances subsequent to its initial decision. See § 3621(b)(1)
(requiring the BOP to consider “the resources of the facility contemplated”). The
Government points to no authority barring a court from making a non-binding
recommendation for the BOP’s consideration where, as in Bromfield, a decision
was already made. Cf. U.S. v. Hoskins, No. 3:01-CR-00266, 2018 WL 1605595,
at *1 (M.D. Pa. Apr. 3, 2018) (making judicial recommendation as to RRC
placement duration after BOP made initial determination).
       The Defendant contends that the Second Chance Act authorizes the Court
to recommend that he serve the last 12 months of his sentence at an RRC. (ECF
No. 349.) The Defendant does not argue that the Court has the authority under
these circumstances or in this procedural posture to modify his sentence or order
the BOP to modify its decision. He acknowledges that any recommendation by
the Court would be “non-binding.” (ECF No. 348 at 3.)
       In support of his request that the Court make a non-binding
recommendation for a 12-month RRC placement, the Defendant informed the
Court of his efforts towards a productive return to society. The Defendant
promptly made the best of his incarceration. It appears that within two months
of his being incarcerated he obtained a high school diploma. (ECF No. 351 at 5.)
The Defendant was thereafter continuously enrolled in educational courses for
the duration of his incarceration. (Id.) He promptly started taking personal
improvement classes such as Responsible Thinking, Managing Anger, and
Finding Your Purpose. (Id.) He went on to take various practical courses that
may help him pursue a legitimate business career such as Borrowing Basics,
Introduction to Taxes, Accounting, and Small Business. (Id.) The Defendant also
took vocational courses including Commercial Drivers License and Forklift
Driving. (Id.) Additionally, the Court notes that the Defendant works in the camp
and his 6-month discipline history report is clear of infractions. (Id.) The
Defendant also completed the 500-hour RDAP program where he treated his
substance addictions and “continues to work as a senior mentor to others with
addiction problems.” (ECF No. 348 at 2.) In his petition, the Defendant also took
the opportunity to express his sincere remorse for the crime he committed and
acknowledged that he hurt not just himself, but his family and society too. The
overall record of the Defendant’s time as an inmate shows this Court that he has
earned the second chance contemplated by the Second Chance Act.
IV.   Conclusion

       For the foregoing reasons, the Court grants the Defendant’s petition (ECF
No. 348). However, it appears that in this case a full six-month addition to the
Defendant’s RRC placement is not possible. The Defendant is set to be released
from BOP custody on March 1, 2021 and his RRC placement is scheduled to
begin approximately six months earlier on September 3, 2020. Placing the
Defendant in an RRC for an additional six months would have required that he
start at an RRC on March 3, 2020. Because the Defendant is scheduled to be
released in under 12 months, the Court recommends that the BOP place the
Defendant in an RRC as soon – and for as close to 12 months – as possible.
       The Clerk is instructed to mail copies of this order to the Defendant at the
address listed below.
       Done and Ordered at Miami, Florida on March 9, 2020.


                                            __________________________________
                                            Robert N. Scola, Jr.
                                            United States District Judge
Copies to:

Counsel of Record

Bureau of Prisons

Kevin Bradford Bryant
02463-104
Miami FCI
Federal Correctional Institution
Inmate Mail/Parcels
Post Office Box 779800
Miami, FL 33177
